          Case 1:19-cv-11605-WGY Document 90-2 Filed 09/21/21 Page 1 of 1



Mina Koide
780 Boylston Street, Apt. 26E
Boston, MA 02199
(617) 383-7350
minakoide@gmail.com

August 23, 2021

Via Electronic Mail
kmichon@hmrhlaw.com

Katherine Michon, Esq.
Hanley Michon Robb Hannon LLP
155 Seaport Boulevard, 2nd Floor
Boston, MA 02210-2698

Dear Ms. Michon:

As I suspect you are aware, earlier this month your law partner, Patrick Hannon, sent to my attorney,
Patricia Washienko, a trial subpoena compelling my testimony in the matter Chan v. Wellington.

You will recall that I had a paid legal consultation with you in September 2018. I remind you that you
have been and continue to be bound by, among other things, the Rules of Court (including, but not
limited to, the Rules of Professional Conduct and Rules of Civil Procedure) as they relate to the legal
consultation —including, but not limited to, confidentiality of information and attorney-client privilege.
As you know, the attorney-client privilege belongs to the client, not to the lawyer. Hanover Ins. Co.
v. Rapo & Jepsen Ins. Servs., Inc., 449 Mass. 609, 618 (2007) ("The attorney-client privilege belongs
to the client and can be waived only by the client"). I have not waived the privilege and I have not
released you from the restrictions of the privilege, and I do not intend to do so. Among other things,
privilege covers and includes communications involving the client's advisers, consultants, and persons
serving similar necessary roles for the client in the context of seeking or receiving legal advice and
preparing for trial. Hanover Ins. Co. v. Rapo & Jepsen Ins. Servs., Inc., 449 Mass. at 616 ("[privilege
protects] statements made to or shared with necessary agents of the attorney or the client, including
experts consulted for the purpose of facilitating the rendition of such advice"). Moreover, in
accordance with the Rules of Professional Conduct and the common law, among other things, you have
been and remain bound to maintain the confidentiality of information that you learned through the legal
consultation. I have not released you and I do not intend to release you from your obligations to
maintain the confidentiality of the information.

Thank you for your attention.


Yours truly,



Mina Koide
